Citation Nr: 0937830	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  02-05 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of hernia 
repair on the basis of aggravation.


REPRESENTATION

Appellant represented by:	Virginia Giraud-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant, spouse and daughter


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1974, and from August 1991 to February 1992.  His 
personnel records also indicate various periods of service 
with the Army National Guard through 1998.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2001 
rating decision of the VA Regional Office (RO) in Muskogee, 
Oklahoma that denied service connection for residuals of 
hernia repair.

The Veteran was afforded a videoconference hearing at the RO 
in August 2002 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript of the hearing is 
of record.  The Board remanded the case for additional 
development in August 2003.

By a decision dated in April 2005, the Board denied the 
Veteran's claim.  The appellant appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2006 
Order, the Court vacated the April 2005 Board decision and 
remanded the case to the Board for further development and 
compliance with the instructions contained in the Appellant 
and the VA Secretary's (parties) June 2006 Joint Motion for 
Remand.  In October 2006, the Board remanded this case to the 
RO for additional development.

The Board denied entitlement to service connection for 
residuals of hernia repair by decision dated in January 2008 
and another appeal to the Court ensued.  The Court issued an 
Order in July 2008 granting a June 2008 Joint Motion by the 
parties to vacate the January 2008 Board decision and to 
remand for further development.  The Board remanded the case 
for further development in November 2008.  

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the appellant if further 
action is required.


REMAND

The Board points out that in their June 2008 Joint Motion, 
the parties specifically noted that one of the primary 
reasons for vacating the January 2008 decision and remanding 
the case to the Board had been to verify the appellant's 
service.  It was found that this had not been accomplished 
pursuant to the Board's October 2006 remand to the VA RO.

The parties noted that the Board was directed to contact the 
Adjutant General of the Oklahoma Army National Guard or any 
other applicable sources and request verification and 
classification of the veteran's duty status for each period 
of military service performed between April 1, 1987 and April 
11, 2000.  It was stipulated that the Board ensure that the 
National Guard inform VA of whether the appellant was serving 
on active duty, active duty for training (ACDUTRA), or 
inactive duty for training (INACDUTRA) for each and every 
period served during this time frame.  

The record reflects that the case was remanded once more in 
November 2008 to request the Veteran's records from a variety 
of sources delineated in the remand, as well as to verify the 
appellant's service and various types of duty.  However, 
after return of the record to the Board, it appears that 
despite a February 2009 deferred rating decision which 
specifically lists six parties to be contacted for additional 
evidence, a request for records was only sent to the Adjutant 
General of the Oklahoma Army National Guard.  Consequently, 
proper compliance with this aspect of the Board's 2008 remand 
is not demonstrated.

Additionally, the Board observes that although the RO 
requested that the Adjutant General of the Oklahoma Army 
National Guard verify all periods of service and show whether 
the appellant was serving on active duty, ACDUTRA), and/or 
inactive duty for training INACDUTRA), this was not 
accomplished.  The Army National Guard Retirement Points 
History Statement received in response to this inquiry does 
not suffice for the purposes of determining the actual dates 
and capacity in which the Veteran served.  Thus, this remand 
request was also not substantially accomplished.  

It is noted in this case that verification of the type and 
duration of each of the Veteran's National Guard service 
periods is essential in determining whether the claimed 
hernia was incurred in or aggravated in the line of duty.  
The parties to the Joint Motion have found that because this 
information has not been made available, the Board's 
statement of reasons and bases in it's January 2008 decision 
is inadequate for judicial review.  In order to satisfy the 
requirements of the parties and the Court and to avert 
another remand, the Board finds that it is incumbent upon the 
RO to request the cited records from all sources indicated 
and delineate the Veteran's service. 

In the regard, the Board must reiterate that a remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms. See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall 
the Court held that "where...the remand orders of the 
Board...are not complied with, the Board itself errs in 
failing to insure compliance." Id.  In this instance, the 
Veteran has not been afforded full due process because VA did 
not make a request to all agencies or parties stipulated in 
the prior remand, and by not satisfactorily verifying the 
types and duration of his periods of National Guard service.  
The Board thus finds that another remand is now required to 
address the deficiencies. See C.F.R. § 19.9 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take all 
deliberate steps to secure any 
outstanding personnel records or 
alternative records for the 
Veteran, to include those which may 
be computerized, on microfilm or 
have been retired, from the actual 
Army National Guard unit where he 
was stationed at separation, the 
National Personnel Records Center, 
the VA Records Management Center in 
St. Louis, Missouri, the Department 
of the Army, and any other 
appropriate records repository.  
The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) 
(2009) regarding requesting records 
from Federal facilities.  A letter 
should be sent to the veteran 
advising him specifically of the 
possible sources of information or 
evidence that may be helpful to his 
claims.  If no further records are 
found, a determination of such 
should be placed in the claims 
file.

2.  The RO should specify the 
Veteran's service/training dates 
and delineate whether the period of 
service or training was active 
duty, ACDUTRA and/or INACDUTRA in a 
Memorandum for the record.

3.  The RO should ensure that the 
development requested above 
complies with this remand.  If a 
requested action is not taken or is 
deficient, it should be addressed 
and corrected. See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After taking any further 
development deemed appropriate, to 
include a medical examination if 
indicated, the RO should re-
adjudicate the issue on appeal.  If 
the benefit is not granted, the 
appellant and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

